HARDING, J.,
concurring in result only.
Although I agree that the adjudications in the instant case should not have been affirmed, I respectfully disagree with the majority’s interpretation of section 924.34, Florida Statutes (1995). I believe the language used in that section is clear. Accordingly, I would hold that section 924.34 applies only to offenses necessarily included in the offense charged.
I believe the majority’s reliance on Judge Cope’s reasoning in the District Court of Appeal’s G.C. opinion is misplaced. G.C. was primarily concerned with the issue of whether Florida’s omnibus theft statute required a finding of specific intent; section 924.34 was a minor issue in our disposition of that case. Because our ruling in Gould thoroughly analyzed the policy underlying section 924.34, as well as the ramifications of extending it to include permissive lesser-included offenses, I believe Gould is the better case for us to follow here.
I would therefore follow Gould, but recede from G.C. to the extent it holds that section 924.34 applies to permissive lesser offenses. I do, however, agree with the majority’s decision that the adjudications of delinquency in the instant case must be vacated.
KOGAN, C.J. and ANSTEAD, J., concur.